DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the predetermined designated region" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 2-15 each depend (directly or indirectly) from claim 1, each of the claims is rejected in a similar manner.
	Claim 2 recites the limitation "the designated region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8-12 depend from claim 2 and are thus rejected in a similar manner.
Claim 3 recites the limitations "every divided region" and “every predetermined angle” in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the designation unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the designated region" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the designated value" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13-15 depend from claim 3 and are rejected in a similar manner.
Claim 4 recites the limitation "the designation unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "every divided region" and “every predetermined angle” in lines 2-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the designation unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the designated region" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the designated value" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the designation unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimasa [JP 2016057176 A].
As for claim 1, Yoshimasa discloses a radar apparatus in which light is emitted into a predetermined search region by an emission unit that emits light, the light being reflected by an object in response to the emitted light being received by a light receiver, and, at least, a distance to the object is detected based on the received reflected light (paragraphs 0013-0018), the radar apparatus comprising: 
a light emission instructing unit being configured to instruct the emission unit to emit light into the search region (paragraphs 0014-0015 and 0017); and 
a determination unit being configured to acquire an own vehicle information representing information indicating movement of an own vehicle, and based on the own vehicle information, the determination unit determines whether the own vehicle is performing at least one designated movement representing the movement of the own vehicle traveling in a direction deviated from the forward direction of the own vehicle by a predetermined angle (paragraphs 0017 and 0022-0025), and wherein, 
the light emission instructing unit is configured to reduce at least one of the number of times of emission, an emission frequency, and an emission intensity for the predetermined designated region, when the own vehicle is performing the at least one designated movement compared to when the own vehicle is not performing the at least one designated movement (paragraphs 0017-0020 and 0033).
As for claim 2, the designated region includes an area perpendicular to the traveling direction of the own vehicle (paragraph 0013).
As for claim 5, the own vehicle information includes information indicating an activation of a direction indicator, and the determination unit being configured to determine that the own vehicle is performing the designated movement when the direction indicator is activated (paragraph 0022).
As for claim 6, wherein the own vehicle information includes information indicating magnitude of a steering angle of the own vehicle, and the determination unit being configured to determine that the own vehicle is performing the designated movement when the steering angle is equal to or greater than the steering threshold value indicating the magnitude of the predetermined steering angle (paragraph 0025).
As for claim 7, wherein the own vehicle information includes information indicating magnitude of speed of the own vehicle, and the determination unit is configured to determine that the own vehicle is performing the designated movement when speed is equal to or higher than a speed threshold value indicating the magnitude of the predetermined speed (paragraph 0023).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference each disclose vehicle radar systems and methods that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684